     4:21-cv-00998-RMG-TER          Date Filed 08/04/21       Entry Number 14        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Supreme Raheem Ackbar, #182864,            )         Civil Action No. 4:21-cv-998
a/k/a Ronald Gary, #275886,                )
                                           )
                      Plaintiff,           )
                                           )                   ORDER AND OPINION
        v.                                 )
                                           )
Charles Williams, Curtis Early, Johnathan )
Bennet, K. Conrad, Lt. Borem, Lt. Blakely, )
Lt. Blackburn, Sgt. Harmon,                )
                                           )
                                           )
                      Defendants.          )
___________________________________ )

        Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 7) recommending the Court deny Plaintiff’s motion for leave to proceed in forma

pauperis. (Dkt. No. 2). For the reasons set forth below, the Court adopts the R & R as the Order

of the Court.

I.      Background

        Plaintiff, Supreme Raheem Ackbar is a prisoner proceeding pro se. Plaintiff filed the

instant action on April 5, 2021 against Defendants Charles Williams, Curtis Early, Johnathan

Bennet, K. Conrad, Lt. Borem, Lt. Blakely, Lt. Blackburn, and Sgt. Harmon, seeking release from

false imprisonment and five million dollars in damages. (Dkt. No. 1 at 7). Plaintiff alleges that in

July 2020, he was on lockdown where he was denied cleaning supplies and served cold food. (Dkt.

No. 1-1 at 1-2). Plaintiff alleges he was placed in RHU which he alleges was an illegal seizure.

(Id. at 2-3). Plaintiff labels a claim for intentional infliction of emotional distress, alleging that

“plaintiffs have been denied due process, harassed and retaliated against by government employees

with false charges, false accusations, false imprisonments, and served cold unhealthy food.” (Dkt.

                                                      1
      4:21-cv-00998-RMG-TER         Date Filed 08/04/21      Entry Number 14        Page 2 of 5




No. 1-1 at 5).      Plaintiff alleges it causes Plaintiffs “fear, agitation, anxiety, discomfort,

embarrassment, and humiliation.” (Id.). On April 5, 2021, Plaintiff filed a motion to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915. (Dkt. No. 2). On March April 13, 2021, the

Magistrate Judge issued an R & R recommending the Court deny Plaintiff’s motion to proceed in

forma pauperis and require Plaintiff to pay the requisite filing and administrative fees. (Dkt. No.

7). Plaintiff filed objections to the R & R. (DKt. No. 9). The matter is ripe for the Court’s

adjudication.

II.      Legal Standard

         A.     Pro Se Pleadings

         Pro se pleadings are held to a less stringent standard than formal pleadings drafted by

attorneys and are accorded liberal construction to allow for the development of a potentially

meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The requirement of liberal

construction does not mean that the Court can ignore a clear failure in the pleadings to allege facts

which set forth a claim cognizable in federal district court, nor can the Court assume the existence

of a genuine issue of material fact where none exists. See Weller v. Dep’t of Social Services, 901

F.2d 387, 391 (4th Cir. 1990).

         B.     Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

This Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district



                                                     2
   4:21-cv-00998-RMG-TER            Date Filed 08/04/21       Entry Number 14        Page 3 of 5




court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff has not filed

objections and the R & R is reviewed de novo.

III.   Discussion

       Upon a careful review of the record, the R & R, and Plaintiff’s objections, the Court finds

the Magistrate Judge comprehensively analyzed the issues and correctly determined that Plaintiff

is subject to the “three-strikes” rule of the Prison Litigation Reform Act (“PLRA”) and should

therefore be required to pay filing and administrative fees associated with filing the instant case.

(Dkt. No. 7 at 4).

       Under the PLRA, a Court may not grant in forma pauperis status to a prisoner if he “has,

on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g) (“three-strikes rule”). Regardless of

whether dismissal is with or without prejudice, a “strike” is based on the dismissal basis alone.

Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1725 (2020). “A dismissal of a suit for failure to state

a claim counts as a strike, whether or not with prejudice.” Id. at 1727. There is an exception to

the three-strikes rule for imminent danger of serious physical injury. See 28 U.S.C. § 1915(g). To

satisfy the imminent danger element, Plaintiff must have alleged facts that he was in imminent



                                                      3
    4:21-cv-00998-RMG-TER            Date Filed 08/04/21       Entry Number 14         Page 4 of 5




danger at the time the complaint was filed; allegations that the prisoner has faced imminent danger

in the past are insufficient to trigger the exception. Johnson v. Warner, 200 Fed. Appx. 270, 272

(4th Cir. 2006) (explaining that an imminent danger exception in § 1915(g) “focuses on the risk

that the conduct complained of threatens continuing or future injury, not whether the inmate

deserves a remedy for past misconduct.”).

       At least two courts have found that Plaintiff has received at least three dismissals for failure

to state a claim. The Fourth Circuit Court of Appeals found that Plaintiff met the statutory limit

for filing or appealing civil actions under the PLRA without prepayment of the filing fee and

denied in forma pauperis status. Ackbar v. Jones, 7:20-cv-825-RMG, No. 20-6880 (4th Cir. Feb.

26, 2021, Dkt. No. 13).1 In addition, this Court previously found that Plaintiff would not be able

to proceed in forma pauperis in future actions unless he demonstrated imminent danger of serious

injury. Ackbar v. Lewis, 4:19-cv-2045, 2020 WL 1041697, at *3 (D.S.C. Mar. 4, 2020).2 Thus,

Plaintiff has received at least three dismissals for failure to state a claim and has accumulated three-

strikes pursuant to the PLRA. The Court may not afford Plaintiff in forma pauperis status with

respect to his additional civil actions unless his claim satisfies the exception for imminent danger

of serious physical injury provided by the three-strikes rule. Coleman v. Tollefson, 575 U.S. 532,

135 S. Ct. 1759, 1761 (2015).        The Magistrate Judge correctly determined that Plaintiff’s




1
   Citing Plaintiff’s former actions or appeals dismissed as frivolous, malicious, or for failure to
state a claim. Ackbar v. Connor, No. 4:18-cv-3181-RMG (D.S.C. Feb. 26, 2019); Ackbar v.
Monaco, No. 4:19-cv-1373-RMG (D.S.C. Oct. 1, 2019); Ackbar v. Lewis, No. 4:19-cv-2045-RMG
(D.S.C. Mar. 4, 2020).
2
   Citing Plaintiff’s previous complaints that were dismissed with prejudice. Ackbar v. McCall,
No. 4:18-1581-RMG, 2018 WL 3238826 (D.S.C. July 3, 2018), aff’d, 744 Fed. App’x. 178 (4th
Cir. 2018); (2) Ackbar v. Monaco, No. 4:19-1373-RMG, 2019 WL 4784775 (D.S.C. Oct. 1, 2019),
appeal filed, 2019 WL 4784775; (3) Ackbar v. Connor, No. CV 4:18-3181-RMG, 2019 WL
927354 (D.S.C. Feb. 26, 2019), aff’d, 776 F. App’x 141 (4th Cir. 2019), cert. denied, 140 S. Ct.
603 (2019).
                                                       4
   4:21-cv-00998-RMG-TER            Date Filed 08/04/21       Entry Number 14         Page 5 of 5




complaint does not allege imminent danger of serious physical injury. (Dkt. No. 7 at 4). Therefore,

to proceed Plaintiff must pay the full filing and administrative fees.

IV.    Conclusion

       For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court.

(Dkt. No. 7). Plaintiff’s motion to proceed in forma pauperis is DENIED. (Dkt. No. 2). Plaintiff

is instructed to pay the full filing fee of $350 plus the $52 administrative fee for a total of $402.00

within fourteen (14) days of the entry of this Order, or the case may be dismissed without prejudice

and without issuance of service of process.

       AND IT IS SO ORDERED.



                                                       s/ Richard M. Gergel
                                                       Richard M. Gergel
                                                       United States District Judge




August 4, 2021
Charleston, South Carolina




                                                      5
